Filed 4/16/15 P. v. Little CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C075883

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM038519)

         v.

ANDREW WESLEY LITTLE,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                            FACTUAL AND PROCEDURAL HISTORY
         On April 20, 2013, defendant Andrew Wesley Little approached his live-in
girlfriend in a park, pushed her off her bicycle, and punched and slapped her while she
was on the ground. When he started to strangle her, unknown bystanders intervened,


                                                             1
pulling him off the victim. The victim suffered cuts on her hands, red marks on her neck,
and bruising behind her ear and on her arm.
       Defendant entered a negotiated no contest plea to corporal injury to a cohabitant
(Pen. Code, § 273.5, subd. (a); count 1) and assault by means of force likely to produce
great bodily injury (Pen. Code, § 245, subd. (a)(4); count 2) in exchange for no state
prison at the outset. The court granted probation subject to certain terms and conditions
including abstention from alcohol.
       Defendant admitted that he violated probation by testing positive for alcohol. He
was reinstated on probation subject to a residential substance abuse treatment program to
which he was transported upon his release from jail.
       Thereafter, defendant admitted that he violated probation by failing to complete
the treatment program. The court revoked probation.
       The court declined to reinstate probation and sentenced defendant to state prison
for the upper term of four years on count 1. The court stayed sentence on count 2
pursuant to Penal Code section 654.
                                     WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              2
                                  DISPOSITION
     The judgment is affirmed.



                                                MURRAY   , J.



We concur:



     RAYE               , P. J.



     HULL               , J.




                                       3